
	

113 HR 4656 IH: Caring for America's Heroes Act
U.S. House of Representatives
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4656
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2014
			Mr. Gardner (for himself and Mrs. Capps) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to improve access to mental health services under the
			 TRICARE program.
	
	
		1.Short titleThis Act may be cited as the Caring for America's Heroes Act.
		2.Improvement of access to mental health services under the TRICARE program
			(a)Elimination of limit on days of inpatient servicesSection 1079 of title 10, United States Code, is amended—
				(1)in subsection (a)—
					(A)by striking paragraph (6); and
					(B)by redesignating paragraphs (7) through (17) as paragraphs (6) through (16), respectively;
					(2)by striking subsection (i); and
				(3)by redesignating subsections (j) through (q) as subsections (i) through (p), respectively.
				(b)Repeal of requirement for nonavailability statement or preauthorizationSection 721(a) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (10
			 U.S.C. 1073 note) is amended by striking (other than mental health services).
			(c)Conforming amendmentsChapter 55 of title 10, United States Code, is amended—
				(1)in section 1079(e)(7), by striking subsection (a)(13) and inserting subsection (a)(12);
				(2)in section 1086—
					(A)in subsection (d)(4)(A)(ii), by striking section 1079(j)(1) and inserting section 1079(i)(1); and
					(B)in subsection (g), by striking Section 1079(j) and inserting Section 1079(i); and
					(3)in section 1105(c), by striking section 1079(a)(7) and inserting section 1079(a)(6).
				
